On Petition for Writ of Mandamus

PER CURIAM.
We grant the petition for mandamus insofar as it seeks entry of a written order. We direct the trial court to enter a written order in accordance with its oral pronouncements at the February 11, 2000, hearing. Defendant asserts that the pronouncements addressed the post-conviction motion at issue and his counsel’s motion to withdraw. Because we believe that the trial court will comply with this decision, we withhold issuance of the writ at this time.